


110 HR 1933 RH: Department of Energy Carbon Capture

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 188
		110th CONGRESS
		1st Session
		H. R. 1933
		[Report No.
		  110–301]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			April 18, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		
			August 3, 2007
			Additional sponsors: Mr.
			 Salazar, Mr. Marshall,
			 Mr. Schiff,
			 Mr. Gordon,
			 Mr. Costello,
			 Ms. McCollum of Minnesota,
			 Mr. Hare, and
			 Ms. Eddie Bernice Johnson of
			 Texas
		
		
			August 3, 2007
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on April 18, 2007
		
		A BILL
		To amend the Energy Policy Act of 2005 to
		  reauthorize and improve the carbon capture and storage research, development,
		  and demonstration program of the Department of Energy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Carbon Capture
			 and Storage Research, Development, and Demonstration Act of
			 2007.
		2.Carbon capture and
			 storage research, development, and demonstration program
			(a)AmendmentsSection 963 of the Energy Policy Act of
			 2005 (42 U.S.C. 16293) is amended—
				(1)in the section heading,
			 by striking research and
			 development and inserting and
			 storage research, development, and
			 demonstration;
				(2)in subsection (a)—
					(A)by striking
			 research and development and inserting and storage
			 research, development, and demonstration; and
					(B)by striking
			 capture technologies on combustion-based systems and inserting
			 capture and storage technologies related to electric power generating
			 systems;
					(3)in subsection (b)—
					(A)in paragraph (3), by
			 striking and at the end;
					(B)in paragraph (4), by
			 striking the period at the end and inserting ; and; and
					(C)by adding at the end the
			 following:
						
							(5)to expedite and carry out
				large-scale testing of carbon sequestration systems in a range of geological
				formations that will provide information on the cost and feasibility of
				deployment of sequestration
				technologies.
							;
				and
					(4)by striking subsection
			 (c) and inserting the following:
					
						(c)Programmatic
				Activities
							(1)Fundamental science and
				engineering research and development and demonstration supporting carbon
				capture and storage technologies
								(A)In
				generalThe Secretary shall
				carry out fundamental science and engineering research (including
				laboratory-scale experiments, numeric modeling, and simulations) to develop and
				document the performance of new approaches to capture and store carbon dioxide,
				or to learn how to use carbon dioxide in products to lead to an overall
				reduction of carbon dioxide emissions.
								(B)Program
				integrationThe Secretary shall ensure that fundamental research
				carried out under this paragraph is appropriately applied to energy technology
				development activities and the field testing of carbon sequestration and carbon
				use activities, including—
									(i)development of new or
				advanced technologies for the capture of carbon dioxide;
									(ii)development of new or advanced technologies
				that reduce the cost and increase the efficacy of the compression of carbon
				dioxide required for the storage of carbon dioxide;
									(iii)modeling and simulation
				of geological sequestration field demonstrations;
									(iv)quantitative assessment
				of risks relating to specific field sites for testing of sequestration
				technologies; and
									(v)research and development of new and
				advanced technologies for carbon use, including recycling and reuse of carbon
				dioxide.
									(2)Field validation
				testing activities
								(A)In
				generalThe Secretary shall promote, to the maximum extent
				practicable, regional carbon sequestration partnerships to conduct geologic
				sequestration tests involving carbon dioxide injection and monitoring,
				mitigation, and verification operations in a variety of candidate geological
				settings, including—
									(i)operating oil and gas
				fields;
									(ii)depleted oil and gas
				fields;
									(iii)unmineable coal
				seams;
									(iv)deep saline
				formations;
									(v)deep geologic systems
				that may be used as engineered reservoirs to extract economical quantities of
				heat from geothermal resources of low permeability or porosity;
									(vi)deep geologic systems containing basalt
				formations; and
									(vii)high altitude terrain
				oil and gas fields.
									(B)ObjectivesThe
				objectives of tests conducted under this paragraph shall be—
									(i)to develop and validate
				geophysical tools, analysis, and modeling to monitor, predict, and verify
				carbon dioxide containment;
									(ii)to validate modeling of
				geological formations;
									(iii)to refine storage
				capacity estimated for particular geological formations;
									(iv)to determine the fate of
				carbon dioxide concurrent with and following injection into geological
				formations;
									(v)to develop and implement
				best practices for operations relating to, and monitoring of, injection and
				storage of carbon dioxide in geologic formations;
									(vi)to assess and ensure the
				safety of operations related to geological storage of carbon dioxide;
									(vii)to allow the Secretary
				to promulgate policies, procedures, requirements, and guidance to ensure that
				the objectives of this subparagraph are met in large-scale testing and
				deployment activities for carbon capture and storage that are funded by the
				Department of Energy; and
									(viii)to support Environmental Protection Agency
				efforts, in consultation with other agencies, to develop a scientifically sound
				regulatory framework to enable commercial-scale sequestration operations while
				safeguarding human health and underground sources of drinking water.
									(3)Large-scale carbon
				dioxide sequestration testing
								(A)In
				generalThe Secretary shall
				conduct not less than 7 initial large-volume sequestration tests, not including
				the FutureGen project, for geological containment of carbon dioxide (at least 1
				of which shall be international in scope) to validate information on the cost
				and feasibility of commercial deployment of technologies for geological
				containment of carbon dioxide.
								(B)Diversity of formations
				to be studiedIn selecting formations for study under this
				paragraph, the Secretary shall consider a variety of geological formations
				across the United States, and require characterization and modeling of
				candidate formations, as determined by the Secretary.
								(C)Source of carbon
				dioxide for large-scale sequestration demonstrationsIn the process of any acquisition of carbon
				dioxide for sequestration demonstrations under subparagraph (A), the Secretary
				shall give preference to purchases of carbon dioxide from industrial and
				coal-fired electric generation facilities. To the extent feasible, the
				Secretary shall prefer test projects from industrial and coal-fired electric
				generation facilities that would facilitate the creation of an integrated
				system of capture, transportation and storage of carbon dioxide. Until
				coal-fired electric generation facilities, either new or existing, are
				operating with carbon dioxide capture technologies, other industrial sources of
				carbon dioxide should be pursued under this paragraph. The preference provided
				for under this subparagraph shall not delay the implementation of the
				large-scale sequestration tests under this paragraph.
								(D)DefinitionFor
				purposes of this paragraph, the term large-scale means the
				injection of more than 1,000,000 metric tons of carbon dioxide annually, or a
				scale that demonstrably exceeds the necessary thresholds in key geologic
				transients to validate the ability continuously to inject quantities on the
				order of several million metric tons of industrial carbon dioxide annually for
				a large number of years.
								(4)Large-Scale
				Demonstration of carbon dioxide Capture Technologies
								(A)In
				generalThe Secretary shall
				carry out at least 3 and no more than 5 demonstrations, that include each of
				the technologies described in subparagraph (B), for the large-scale capture of
				carbon dioxide from industrial sources of carbon dioxide, at least 2 of which
				are facilities that generate electric energy from fossil fuels. Candidate
				facilities for other demonstrations under this paragraph shall include
				facilities that refine petroleum, manufacture iron or steel, manufacture cement
				or cement clinker, manufacture commodity chemicals, and ethanol and fertilizer
				plants. Consideration may be given to capture of carbon dioxide from industrial
				facilities and electric generation carbon sources that are near suitable
				geological reservoirs and could continue sequestration. To ensure reduced
				carbon dioxide emissions, the Secretary shall take necessary actions to provide
				for the integration of the program under this paragraph with the long-term
				carbon dioxide sequestration demonstrations described in paragraph (3). These
				actions should not delay implementation of the large-scale sequestration tests
				authorized in paragraph (3).
								(B)TechnologiesThe technologies referred to in
				subparagraph (A) are precombustion capture, post-combustion capture, and
				oxy­com­bus­tion.
								(C)Scope of
				AwardAn award under this paragraph shall be only for the portion
				of the project that carries out the large-scale capture (including purification
				and compression) of carbon dioxide, as well as the cost of transportation and
				injection of carbon dioxide.
								(5)Preference in project
				selection from meritorious proposalsIn making competitive awards
				under this subsection, subject to the requirements of section 989, the
				Secretary shall give preference to proposals from partnerships among
				industrial, academic, and government entities.
							(6)Cost
				sharingActivities under this
				subsection shall be considered research and development activities that are
				subject to the cost-sharing requirements of section 988(b), except that the
				Federal share of a project under paragraph (4) shall not exceed 50
				percent.
							(d)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to the Secretary
				for carrying out this section, other than subsection (c)(3) and (4)—
								(A)$100,000,000 for fiscal
				year 2008;
								(B)$100,000,000 for fiscal
				year 2009;
								(C)$100,000,000 for fiscal
				year 2010; and
								(D)$100,000,000 for fiscal
				year 2011.
								(2)SequestrationThere are authorized to be appropriated to
				the Secretary for carrying out subsection (c)(3)—
								(A)$140,000,000 for fiscal
				year 2008;
								(B)$140,000,000 for fiscal year 2009;
								(C)$140,000,000 for fiscal year 2010;
				and
								(D)$140,000,000 for fiscal year 2011.
								(3)Carbon
				captureThere are authorized
				to be appropriated to the Secretary for carrying out subsection (c)(4)—
								(A)$180,000,000 for fiscal
				year 2009;
								(B)$180,000,000 for fiscal year 2010;
								(C)$180,000,000 for fiscal year 2011;
				and
								(D)$180,000,000 for fiscal year
				2012.
								.
				(b)Table of contents
			 amendmentThe item relating to section 963 in the table of
			 contents for the Energy Policy Act of 2005 is amended to read as
			 follows:
				
					
						Sec. 963. Carbon capture and storage research,
				development, and demonstration
				program.
					
					.
			3.Review of large-scale
			 programsThe Secretary of
			 Energy shall enter into an arrangement with the National Academy of Sciences
			 for an independent review and oversight, beginning in 2011, of the programs
			 under section 963(c)(3) and (4) of the Energy Policy Act of 2005, as added by
			 section 2 of this Act, to ensure that the benefits of such programs are
			 maximized. Not later than January 1, 2012, the Secretary shall transmit to the
			 Congress a report on the results of such review and oversight.
		4.Safety research
			(a)ProgramThe Assistant Administrator for Research
			 and Development of the Environmental Protection Agency shall conduct a research
			 program to determine procedures necessary to protect public health, safety, and
			 the environment from impacts that may be associated with capture, injection,
			 and sequestration of greenhouse gases in subterranean reservoirs.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated for
			 carrying out this section $5,000,000 for each fiscal year.
			5.Geological
			 sequestration training and research
			(a)Study
				(1)In
			 generalThe Secretary of Energy shall enter into an arrangement
			 with the National Academy of Sciences to undertake a study that—
					(A)defines an
			 interdisciplinary program in geology, engineering, hydrology, environmental
			 science, and related disciplines that will support the Nation’s capability to
			 capture and sequester carbon dioxide from anthropogenic sources;
					(B)addresses undergraduate and graduate
			 education, especially to help develop graduate level programs of research and
			 instruction that lead to advanced degrees with emphasis on geological
			 sequestration science;
					(C)develops guidelines for proposals from
			 colleges and universities with substantial capabilities in the required
			 disciplines that wish to implement geological sequestration science programs
			 that advance the Nation’s capacity to address carbon management through
			 geological sequestration science; and
					(D)outlines a budget and recommendations for
			 how much funding will be necessary to establish and carry out the grant program
			 under subsection (b).
					(2)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Energy shall transmit to the Congress a
			 copy of the results of the study provided by the National Academy of Sciences
			 under paragraph (1).
				(3)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this subsection $1,000,000 for fiscal year
			 2008.
				(b)Grant program
				(1)EstablishmentThe
			 Secretary of Energy, through the National Energy Technology Laboratory, shall
			 establish a competitive grant program through which colleges and universities
			 may apply for and receive 4-year grants for—
					(A)salary and startup costs
			 for newly designated faculty positions in an integrated geological carbon
			 sequestration science program; and
					(B)internships for graduate
			 students in geological sequestration science.
					(2)RenewalGrants under this subsection shall be
			 renewable for up to 2 additional 3-year terms, based on performance criteria,
			 established by the National Academy of Sciences study conducted under
			 subsection (a), that include the number of graduates of such programs.
				(3)Interface with Regional
			 geological Carbon Sequestration PartnershipsTo the greatest
			 extent possible, geological carbon sequestration science programs supported
			 under this subsection shall interface with the research of the Regional Carbon
			 Sequestration Partnerships operated by the Department of Energy to provide
			 internships and practical training in carbon capture and geological
			 sequestration.
				(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary for carrying out this subsection such sums as may be
			 necessary.
				6.University based
			 research and development grant program
			(a)EstablishmentThe Secretary of Energy, in consultation
			 with other appropriate agencies, shall establish a university based research
			 and development program to study carbon capture and sequestration using the
			 various types of coal.
			(b)GrantsUnder this section, the Secretary shall
			 award 5 grants for projects submitted by colleges or universities to study
			 carbon capture and sequestration in conjunction with the recovery of oil and
			 other enhanced elemental and mineral recovery. Consideration shall be given to
			 areas that have regional sources of coal for the study of carbon capture and
			 sequestration.
			(c)Rural and agricultural
			 institutionsThe Secretary
			 shall designate that at least 2 of these grants shall be awarded to rural or
			 agricultural based institutions that offer interdisciplinary programs in the
			 area of environmental science to study carbon capture and sequestration in
			 conjunction with the recovery of oil and other enhanced elemental and mineral
			 recovery.
			(d)Authorization of
			 AppropriationsThere are to
			 be authorized to be appropriated $10,000,000 to carry out this section.
			
	
		August 3, 2007
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
